TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00480-CV



                                    In re Wardell Moore


                   ORIGINAL PROCEEDING FROM FAYETTE COUNTY



                           MEMORANDUM OPINION


              Relator’s petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).




                                           Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field

Filed: July 26, 2018